 JEFFFRSON STORES, INC.Jefferson Stores, Inc. and Carpenters' District Coun-cil of Miami, Florida and Vicinity.' Case 12-CA-8802November 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MtMII.RSJENKINS AND PENEIIt.OOn June 26, 1980, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, the Charg-ing Party filed exceptions and a supporting brief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I We hereby amend the caption to reflect the correct name of theCharging P'arty.2 In his Decision, he Administrative Law Judge found, in agreementwith Respondent, that he General Counsel did not establish the appro-priateness of an overall bargaining unit herein or the Union's majoritystatus in any appropriate unit at the time the Union requested Respond-ent's signature on the contract As we adopt the Administrative LawJudge's conclusion that Respondent was not obligated to sign the 197982 Master Carpenters Agreement. we need not reach. and therefore dis-avow any reliance upon, his discussion concerning the unit question.Member Jenkins additionally does not rely on the Administrative L.awJudge's discussion of lack of notice to Respondent of he opening of con-tract negotiations. nor upon Ruan Tranvporr Corporatin. 234 NLRB 241(1978), in which he dissentedDECISIONSTATEMENT OF HE CASIMICHAEI. O. MILt.ER, Administrative Law Judge: Thiscase was heard by me in Coral Gables, Florida, on Feb-ruary 21, 1980, based on a charge filed on September 20,1979, by Carpenters' District Counsel of Miami, Floridaand Vicinity, herein called the Union, and a complaintissued by the Regional Director for 12 of the NationalLabor Relations Board, herein called the Board, on Oc-tober 26, 1979. The complaint alleges that JeffersonStores, Inc., herein called Respondent, violated Section8(a)(5) and (I) of the National Labor Relations Act,herein called the Act, by refusing to sign an agreed-tocollective-bargaining agreement. Respondent's timelyfiled answer denied the commission of any unfair laborpractices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and to cross-examine witnesses, and to argue orally. Briefs, whichhave been carefully considered, were filed by the Gener-al Counsel, Respondent, and the Union.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. JURISI)ICTIONRespondent is a Florida corporation, with its main of-fices in Miami, Florida, engaged in the retail sale of mer-chandise at stores in Miami and other Florida locations.The complaint alleges, Respondent admitted, and I findand conclude that Respondent satisfies the Board's stand-ards for the assertion of jurisdiction over businesses en-gaged in the retail sale of merchandise and is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.The complaint alleges, the Respondent admits, and Ifind and conclude that the Union is now, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.ii. the alleged unfair labor practiceA. he FactsRespondent was acquired by Montgomery Ward, as awholly owned subsidiary, in 1973.1 In 1974, a programof refixturing and remodeling Respondent's stores wasbegun. Because Respondent had no in-house staff toassume the responsibility for such renovation, Montgom-ery Ward assigned Edward F. McDonald, its storelayout supervisor, to oversee the work.In October or November 1974, McDonald went fromChicago, Illinois (Montgomery Ward's headquarters), toFlorida, where he began the refixturing and departmentallayout of the West Palm Beach store. He supervised thatand related work from late 1974 until about August 1975.The carpentry foreman whom McDonald had broughtwith him hired carpenters for that job directly off thestreet and through the Union's hiring hall.At the time that Respondent commenced its refixtur-ing and remodeling program in 1974, the Union wasparty to a collective-bargaining agreement, referred to asthe Master Carpenters Agreement, with a group of em-ployer associations engaged in the contracting industryin and around Miami, Florida.2' The record establishes that Respondent's labor relations functions areentirely independent of Montgomery WardZ The employer associatlons party to the 1979-82 Master CarpentersAgreement (the one which the (ieneral Counsel contends Respondent isContinued253 NLRB No. 48353 I)ICISIO()NS ()F NATI()NAI .AB()R RLA I'I()NS 1B()Akl)It was stipulaited that neither Respondent nor Mont-gomery Ward was, at any relevant time, a member o,any of these employer associations. Nonetheless, withoutsigning the 1972-75 agreement, any extension thereof, orany other collective-bargaining agreement while theWest Palm Beach project was underway. Respondentpaid all of its carpentry employees according to theterms of the then current Master Agreement, deductedunion dues, and submitted those dues to the Union to-gether with all required fringe benefit fund payments.lThe payments were reported to the Union and to tile ap-propriate trustees on forms provided by a union businessagent. At no time during this period, through August1975, was Respondent asked to sign any collective-bar-gaining agreement.Ulpon completion of the West P'alm Beach store pro-ject, McDonald returned to Montgomery Ward in Chi-cago. Some 4 or 5 months later, in 1976, McDonald wasagain assigned to Respondent to supervise the remodel-ing of its store in Homestead, Florida. Once again, hebrought his carpentry foreman with him, and, when car-penters were needed, that foreman contacted the Union'sbusiness agent. On June 4, 1976, Union Business AgentPaul Fortini came to the Homestead store and requestedthat McDonald sign the "extension and amendment toMaster Carpenters Agreement," which extension incor-porated by reference the entire 1972-75 Master Carpen-ters Agreement, while extending its term and modifyingcertain provisions thereof. McDonald signed it, identify-ing himself, thereon, as the "store layout supervisor."The employer was identified on the signature page as"Montgomery Ward (Jefferson's)," with MontgomeryWard's Chicago address. The business of the employer,however, was described on the signature page as "Interi-or Remodeling & Fixtures, Etc."" McDonald was givena copy of the extension agreement and the 1972-75Master Carpenters Agreement, which it incorporated.The Master Agreement provided, inter alia, as follows:Article I.6. Application of Agreement:ohligated 1t) sign) are roward Builders Exchange lc.: l'he AssociatedG(eneral Conrac t ors of America. Inc. Soulh Florida Chapler I ltoe-builders and Cionlractors Associalion f Palm Beach C'unllt, llc; aldthe Asociated (;eneral Contiractiors o, America, I nc, Flrida t:ast CiastChapter he list of empIloyer associatilons s, ho werc party I te 197275 agreemerit Wa'il solmevhal more extenisile' ()ver the objeclion of the lfniin's counsel. Mcl)onald testified that.prirr ito sgniliig the extension agreement he told Fortini tiat ith agree-menl would "cer tile fixturing ad iling of he lnrolr f this particularstirre." liin resalualiorn of the extensionl agreement, (i C Ixh No. 4 Imust cnclude thai agreemenl is clear and unamhiguous oi its face Tihus.to give efecl to McDl)onald's understlanding of an ral igremenll (strenlu-trusly disputed by the Union) would be to accept parol eidence for thepurpose ,if varying the termls rf an unambiguous written agreemeti. Asthe ItBard has stated, acceptance of such evidence "must be rejected, riotonly because it is at dds wsith the basic principals f contrlacl la., bhitbehause it ould cause admirltlrais havoc i the processing of cases hythis Agency" Laun rvirrtlorr (rporation, 218 NLRIJ 591). fn (1)97S)(Comnpare 'rar l/tus, Ir. 173 NI.RB I132(1 (19)X), whereil the cointraLtprolsision irl qllestiol as ir' ulid ii be ambiguous aind thal arlbiguily Viasresolsed "by considering the ltllent and practice of' the contractling par-I es "The parties agree that terms of' this agreementshall apply to and cover all Employees within theterritorial jurisdiction of the Union employed toperform or performing work within the trade juris-diction of tile IlUnionsMEMORANDUM AGRKEEMENT4. This Memorandum Agreement shall remain infull force and effect for the term of the MasterAgreement and its Appendices. The Unions agreeto send to the Employer a copy of any writtennotice to the Contractor Associations signatory tothe Master Agreement and its Appendices in theevent any renewal or modification or termination ofsaid Agreement is desired prior to the expirationthereof. The Employer agrees ,o be bound by any re-newal or ,nodification or termlination of the MastcrAgreement and its Appendices, negotiated by the signa-tory Contractor Asociations and the Unions. unles. anappropriate written notice Is sent to the Unions and theAosociations at leas.t vixtY dayv prior to Mfarch 31,1975.4 [Emphasis supplied.]In June or July 1976, Respondent began its third re-modeling project, the store in North Miami Beach. Thisjob ran simultaneously with its Homestead store project.Carpenters emploved on this project were paid thewages and fringe benefits described in the Master Car-penters Agreement, and their dues and fringe benefitswere deducted and forwarded to the Union. During thissame period of time, the Union and the signatory em-ployer associations reached a new Master CarpentersAgreement, effective April 1, 1976, through March 31,1979.According to Fortini, the Union's normal practice wasto send copies of new Master Agreements to all of thesignatories shown in the last agreement. Fortini thereforebelieved that the 1976-79 agreement would have beensent to Montgomery Ward in Chicago. The record con-tains no evidence that it was, in fact, sent to either Mont-gomery Ward or Respondent.On September 9, 1976, at the North Miami Beachstore, McDonald signed the memorandum agreement ap-pended to the new Master Carpenters Agreement. Priorto the signing, the signature page was filled out by some-one other than the union representatives. It listed the em-ployer as "Montgomery Ward (Jefferson)," with Jeffer-son's Miami, Florida, main office address. Under "De-scription of Business," it read:RetailJob at Jefferson Store 2901 N. Miami Blvd.N. Miami Beach, FLt4 ht' exnsinll ;igreentelll Ialrnrllded the ldate It read "'Narch 31.197h "154 JFFRSON SO()RES. INCMcDonald signed this document as "Store DevelopmentManager." and Fortini signed for the Union.: The newagreement contained unit language and language pertain-ing to agreement to modifications and renewals identicalto the 1972-75 agreement.Noting tire corroboration of Fortlini's testimony byBrown, apparent weaknesses in McDonald's ability torecall all of the ev ents fully and accurately, and the im-plausibility that i:ortini, as union business agent. wouldvolunteer that the agreement was only for the NorthMiami Beach job, when he knew that Respondent wasengaging in other remodeling projects within the Union'sjurisdiction, I must credit the testimony of Fortini to theextent that it differs from that of MNcDonald.McDonald continued his employment with Montgom-ery Ward, assigned to Jefferson stores as store layout su-pervisor or "corporate store development manager,Montgomery Ward," until his retirement in June 1979.During that period, McDonald worked on approximatelyeight additional remodeling projects for Respondent. Onall eight. Respondent paid the wage rates and benefitsprovided in the then current Master Carpenters Agree-ment." Appropriate reporting forms, signed by Mc-Donald, were submitted to the Union and to the fundtrustees, for all of the carpenters employed on ll of theremodeling projects, until McDonald's retirementAccording to McDonald he signed the Union's agree-ments in June and September 1976, without ever consult-ing with his superiors in either Montgomery Ward orJefferson. In fact, he claimed that he did not inform hissuperiors about the signing of those agreements untilabout a year after he had signed them, and he nevergave copies to any of his superiors. John B. Hill. Re-spondent's executive vice president, and previously its di-rector of operations, who was responsible for store re-modeling from March 1977, testified that he had noknowledge of the collective-bargaining agreements untilsometime in 1979. subsequent to the ratification of the1979-82 Master Agreement. He did. however, know thatRespondent was emploNing union carpenters and wascomplying with the Union's wage and fringe benefits re-quirement. He also knew of correspondence from Jeffer-soil's to the Union, dealing with changes in starting timesand other contractually required matters.On January 22, 1979, the Union sent a letter expressingits intention to reopen the negotiations for a contract forthe period beginning April 1, 1979, to each of the em-Mcol)ilnald recalled signinlg tih 1s l Uellnvll o the das tha it as firstpresenlted to lhin h) I riii and irl% iin , another htlsines agetill le,laimned that }irliti expr-ss stated thai the grCMe inl tas for his joh,suhlch 3 as the North Nlltmi Heach ioh b Iiron Istifted thal he had per-'onally droppeld off a cop (f Ihe agreemellt ea rlier. and thenll had re-turned 'sith IIornlli to seccure MItl),)olll', signature IlosesCer. he agree-merit, he said, sA i n signe i is preetece Stmilar[>. Fortini tesilfiedIhat he venl I,) the North Milmil tea;hl l store at least Is\ice. one ,ithItrown. to secure Mcl)onall signature iBoti: BroHr,n and f-,rtnl tcstl-fed that, on their first IIt together Ito Ihal sore. hetl hey asked ssh)Mcl))nald haid ,,t s1.d tlie iitratl, M),Donald repled thai he had]tl( heard froir ( htiag it el , t ak ..,t haI lt rll ll h I is Iortnltidenied that h had ax ili- eisMlit svith 1tit)oiald ... ierrirnig a per Johcontraitc" Ite admttled hl,,t cer. notiing the language typed ot theagreetrneli. il'eltheless. t :lth lll prlelstilllg that apparent hmllilation" Based on the latllure of the. srk, it nrla he assumed th;il he NnrlhMilaull Be;ach pruile t Jiflcrsr,on Slire No 2. ;a11 cltilpl eltd sinitrl lllte Itl177ployer associations who ere signatory to the 1976-79Master Agreement. Copies of that letter were, if theUnion's normal business practice was followed, also sentto each of the employers who were themselves signatoryto that agreement. That letter stated that the Unionwould negotiate with a committee appointed by the em-ployer associations, on behalf of each employer. It alsostated that the Union expected each employer to honorthe product of these negotiations. The General Counselintroduced into evidence, copies of those letters togetherwith two postal service return receipts. One was ad-dressed to Montgomery Ward (ith no indication that itwas itended for Jefferson stores) at the Miami addressshown for the employer on the signature page of the1976-79 Master Agreement. It purports to be signed, asreceived, by someone whose name appears to be HermanBass. The other was purportedly mailed to MontgomeryWard in Chicago, Illinois. The Union received no re-sponse to either of these communications. Hill testifiedthat he never saw a copy of either of these letters priorto the Union's subsequent demand (discussed infra) thatRespondent sign the new Master Agreement. An exami-nation of Respondent's employment rolls for a period of10 weeks surrounding January 22, 1979, reveals no em-ployee by the name of Herman Bass or bearing any namesimilar to that.The Union and the employer associations reachedagreement on a new Master Carpenters Agreement, for1979-82, sometime in April 1979, and the Union senteach of the employers a letter setting forth the new wagerates, benefits, and other changes on April 16, 1979. 11stated that each emplo\er would receive the contract,for signing, as soon as they were printed. McDonald wasshown this letter by a business agent. He was not, how-ever, ever asked to sign the new agreement.In June 1979, the Union's business representative,Mario Alleva, met with Hill at Hill's office in NorthMiami Beach. Alleva requested that Hill sign the newagreement, contending that Respondent was obligated todo so He pointed out that Respondent used union em-ployees on all of their jobs. Hill denied that they wuereobligated to sign, acknowledged that they did use unionemployees on their jobs, and "probably would continueto do so on a job-by-job basis," and refused to sign theMaster Agreement. Respondent has continued to refuseto sign the current Master Carpenters Agreement. How-ever, it stipulated that "any and all carpenters employedon the Jefferson Stores' payroll" have been paid thewage rates, have been provided the fringe benefits, andhave had their dues deducted consistent with the currentMaster Carpenters Agreement.The record does not establish whether, at the time thatRespondent was requested and refused to sign the newMaster Agreement it was then engaged in any remodel-ing work or employed any carpenters. Similarly, thoughthe complaint alleges that a unit consisting of "all car-penters employed by Respondent who are employedwithin the Union's territorial jurisdiction" is a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act. an allegationdenied by Respondent, the record contains no evidence,355 I)ECISIONS ()OF NATIONAL LABOR RELATIONS OARDaside from the agreements, to establish,the appropriate-ness of such a unit.B. Analysis and ConclusionsThe General Counsel and the Union contend that, byvirtue of its execution of the 1976-79 Master CarpentersAgreement, Respondent agreed to be bound by any re-newal or modification of that agreement by the Unionand the employer associations. They further contend thatRespondent was given timely notice of the Union's inten-tion to reopen negotiations following expiration of the1976-79 agreement and failed to signify its intention notto be bound by any renewal thereof. Moreover, Re-spondent implemented the terms and conditions of thenew agreement when they became effective. Therefore,they argue, Respondent was bound to the results of thelatest collective bargaining, had ratified it, or was es-topped from denying its applicability to Respondent. Inso contending, both the General Counsel and the Unionplace principal reliance on Ted Hicks and Associates, Inc.,232 NLRB 712 (1977). Therein, the employer had signeda prehire memorandum agreement binding it to the pro-visions of an existing collective-bargaining agreement be-tween the union and an employer association of which itwas not a member. That agreement provided, as does theinstant Master Agreement, that the employer agreed tobe bound by "any modifications, extensions, or renew-als." Thereafter, the employer among whose employeesthe union maintained an unchallenged majority status,adhered to all of the terms and conditions of the existingagreement. The Board held that by signing the prehire"memorandum agreement and implementing its terms,"the employer was on notice that its "bargaining relation-ship would be governed by the subsequent modificationsof the ...base agreement," and that if it did not intendto be so bound, "it could have so stated in the memoran-dum agreement ..." The Board pointed out that thememorandum agreement could not be construed as an in-tention to delegate bargaining authority to the associ-ation or to be bound by group rather than individualaction and held the memorandum agreement "to be aseparate contract between respondent and the union,wherein respondent agrees to be individually bound bythe results of the ongoing relationship ...."Respondent contends that it followed a practice, notarising from being party to any collective-bargainingagreement, of paying wages, providing fringe benefits,and deducting dues consistent with the current MasterCarpenters Agreement. It further contends that theagreements were signed by McDonald without authority,each, by its terms was limited to a particular project, andthus any contractual obligation arising from the signingof those agreements terminated at the conclusion of therespective projects. Respondent therefore argues that itis under no contractual obligation to sign the currentMaster Carpenters Agreement. Finally, Respondent con-tends that the General Counsel has failed to establiahthat the carpenters employed by Respondent constitutedan appropriate collective-bargaining unit, or that theUnion had been designated as the bargaining representa-tive of a majority of Respondent's employees in any ap-propriate bargaining unit.Based on the record before me and the contentionsand arguments of the parties, I am compelled to con-clude, in agreement with Respondent, that there existedno obligation on Respondent to sign the 1979-82 MasterCarpenters Agreement. Thus, though I find Edward Mc-Donald to have possessed at least apparent authority tocontract with the Union on behalf of Jefferson stores, thedocumentary evidence compels the conclusion that,when he signed the memorandum agreement to the1976-79 contract, he expressly limited its application to"Jefferson Store No 2" in North Miami Beach, Florida,thus distinguishing this case from Ted Hicks, supra. Noparol evidence is necessary to support this conclusion;the words written on the signature page of the memoran-dum agreement and signed without revision or objectionby Fortini must be given their plain meaning.7It is true that Respondent complied with all of theterms and conditions of the 1976-79 Master Agreementat every location wherein it employed carpenters. Thatcompliance, however, does not establish that it was sig-natory to the Master Agreement for those locations orthat it intended to be bound by the results of group bar-gaining for all of those locations and any others whereinit might engage in carpentry work in the future. SeeRuan Transport Corporation, 234 NLRB 241 (1978); DescoVitro-Glaze of Schenectady, Inc., 230 NLRB 379 (1977).Its compliance with the contract terms, including thepayment of the contractually established wage rates, thepayment of fringe benefits to the appropriate funds, andthe deduction of dues must be viewed in light of Re-spondent's practices as established by its conduct regard-ing the carpenters employed on the West Palm Beachstore. At that location, for a period of at least 8 months,Respondent made all such payments and deductions not-withstanding that it had neither executed nor been re-quested to execute a collective-bargaining agreement.Such a practice, I find, whether lawful or not, negatesthe argument that subsequent compliance with the con-tractual terms at other locations establishes any adoptionor ratification of the contract for those locations.As noted, the General Counsel contends that by takingno affirmative steps toward a separate agreement afternotification of the upcoming negotiations, by voicing noobjection to the provisions of the new contract when no-tified of them on April 16, 1979, and by putting theterms of the new agreement into effect, Respondent wasbound to the results of those negotiations. Assuming thatit would otherwise have been bound, the record fails toestablish that Respondent was ever properly served withnotice of intent to open negotiations; the letters of Janu-ary 22, 1979, were sent not to Jefferson, but to Montgo-mary Ward, and were, apparently, devoid of any refer-ence to an alleged contractual relationship between Jef-ferson stores and the Union. Moreover, the record failsto establish receipt of such letters by either Montgomeryt hat McDonald may hae signed he earlier exren slon agreementwith n1o such provable limitationl is immaterial Assuming that his signa-ture on that agreeenlt obligated Respondent io eecute the nent (i.e, the1976- 7) colleclive-bargaining agreementl the record reveals that Re-spondecnt did comply. How.uer, in its compliance it limited the uture ap-pllhabilit oif thait rlew aontract lo the one location356 JFFFl-tRSON SO()RtS. INC'Ward or Jefferson. Further, it is undisputed that Mc-Donald was not asked to sign the 1979-82 agreementwhen he was showsn a summary of its new terms. Re-spondent did implement those new terms hut, in view ofRespondent's practice of compl ing with all the termsand conditions of each current Master Agreement. asdemonstrated by its conduct before it signed any suchagreement, the implementation of those terms cannot hedeemed acceptance of, or agreement to. the contract."Finally I note, i agreement wilh Respondent, that theGeneral Counsel has established neither the appropriate-ness of an overall bargaining unit nor the Union's miajor-ity status in any appropriate unit at the time that Re-spondent was requested to sign the nev agreemcnit The1976-79 agreement which McDonald did sign, being linm-ited to the one store as it was. cannot establish the ap-propriateness of a broader unit. No evidence was ad-duced as to any of the factors which might establish thata broad unit, as alleged in the complaint. is appropriate.And, though the parties stipulated that Respondent had,\'cA, }tr, lipgaphcal t n,. .A 6 C ia rk & crm. r It ., 2 1NLRB 317 (178) :it,-d h! the (cricral Cunl, Is disllgtlihldlc- 1Ilthat case, thc rcopcillndcn had iglinl n carliCr iagrcnlcnll hilldlflg it 1, ;1currcn clontract ad anlls 1ricnrllniJ a;1rld rnlc, als thcreof, Wlihour lnllaltilon 1hereafter, Tile Cnplioer "roulllic inmplcll entcd he ploXi (lll fsuhSequCntll hIccCi', c ll.rlt I .-lriiulllll i l Ircic ,l t " 11 Ihil. IT1lall i-;lc. I hale tlllll thal Rcp llt alc igrcrlltril ti }ith 1976h 7 con-tracl a% limiltcd to he North Mlilll tClctlh lorccomplied with the mandates of the current Master Car-penters Agreements at all times relevant to this litigation,for "any and all carpenters employed on the JeffersonStore payroll," there was no evidence that, as of the timethat the request to sign the contract was made, Respond-enl employed any carpenlters or intended to do so i theful u re.For all of the foregoing reasons, I find hat Respond-ent ;as not obligated to sign the 1979 82 Master Car-penters Agreement.CoN I t;sI()N () 1 x\%'Respondent has not engaged in the unifair labor prac-tice alleged in the complaint herein.Upon the basis of the foregoing findings of fact, con-clusion of law, and the entire record in this proceeding.and pursuant to Section 1()(c) of the Act I hereby issuethe fllowing recommendedORDERlht clomplaint herein is dismissed in its cntirety.II Ilci e,/t no crploii are fild i, proiidcd h .c I1)2 46 of thcRule, and Regiilalions of the National ahor Relatior, oard. the findiip, Cotill'siilos,. iaild cl-iilldcd ()rdcr hrt'inll hall. a proidcd II1Sec 12 48 of thc Rule, ind Rguilatin,, be tiipt hs the Board aridhiLcT lTr e it, finin gs. cilncluliills i1lld ()rJtr. ailn all hectiion, ll hretoshall h deelilted ' licd fr ll puirp cs157